DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 07/29/2021.
Response to arguments
Claims 1, 6, 7, 9, 11, 14, 16, 17, 18 and 23 have been amended. Claims 2-5, 10, 15, 19, 21-22, 24-28, 30-36 and 37 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1, 6-9, 11-14, 16-18, 20, 23 and 29 are allowed. 
Allowable Subject Matter
Claims 1, 6-9, 11-14, 16-18, 20, 23 and 29 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Dai et al. (U.S 2015/0229453) and NPL- Qualcomm Incorporated: Title: "NR-LTE Co-channel Coexistence Considerations", 3GPP TSG-RAN WG1 RAN1 NR BIS R1-1705643, Date: April 03rd – 07th, 2017.
Regarding in claims 1, 14 and 23, the prior art of record (in particular Dai, discloses method for determining the first time domain resource from the fifth carrier according to the time domain indication information wherein the first carrier is used for data transmission. 
NPL- Qualcomm Incorporated, provides LTE carrier and NR carrier and both NR and LTE have continuous UL and DL resources in time domain and selecting, according to the time domain resource information to perform the data transmission.
However, none of Dai, NPL- Qualcomm Incorporated and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed  to wherein determining the time domain resource information of the different carrier signals comprises: determining the time domain resource information of the different carrier signals used for performing the data transmission through configuration information received from a base station, wherein the time domain resource information of the different carrier signals used for performing the data transmission is determined by the base station in a manner of coordination between base stations; wherein determining the time domain resource information of the different carrier signals used for performing the data transmission comprises at least one of: determining a time domain resource fixedly used for sending each carrier signal of the different carrier signals in the manner of coordination between the base stations; determining, according to priorities of sending the different carrier signals on the each time domain resource coordinated between the base stations, the time domain resource information of the different carrier signals used for performing the data transmission; in response to determining that a plurality of carrier signals need to send data on one time domain resource at the same time, selecting one carrier signal to perform the data transmission on the one time domain resource through a predetermined rule; determining time domain resources of the different carrier signals used for performing the data transmission through downlink control information; or determining the time domain resource information of the different carrier signals used for performing the data transmission according to a usage type of the time domain resource coordinated between the base stations; and wherein determining, according to the priorities of sending the different carrier signals on the each time domain resource coordinated between the base stations, the time domain resource information of the different carrier signals used for performing the data transmission comprises one of: determining the time domain resource information of the different carrier signals used for performing the data transmission through a manner of determining the priorities of sending the different carrier signals on the time domain resource according to load magnitudes or cached-data magnitudes of the different carrier signals; determining the time domain resource information of the different carrier signals used for performing the data transmission through a manner of determining, according to transmission information on the time domain resource, the priorities of sending the different carrier signals on the time domain resource; or determining the time domain resource information the different carrier signals used for performing the data transmission of through a manner of determining, according to conditions of a primary serving cell (Pcell) and a secondary serving cell (Scell), the priorities of sending the different carrier signals on the time domain resource; or determining the time domain resource information of the different carrier signals used for performing the data transmission comprises: in response to determining that a subcarrier interval of a carrier signal in which control information for scheduling the data transmission is located is different from a subcarrier interval of a carrier signal for data transmission, or that the subcarrier interval of the carrier signal for the data transmission is different from a subcarrier interval of a corresponding HARQ-ACK feedback corresponding carrier, performing a change of scale according to an instruction of a referenced timing subcarrier interval to determine positions of time domain resources of the different carrier signals used for performing the data transmission as recited in the context of claims 1 and 23, and relating to wherein determining the time domain resource information of the different carrier signals in the manner of coordination between the base stations comprises: determining a time domain resource of the different carrier signals fixedly used for sending each carrier signal in the manner of coordination between the base stations; coordinating between the base stations, priorities of sending the different carrier signals on each time domain resource; indicating, by downlink control information, time domain resources of different carrier signals used for performing data transmission; and coordinating between the base stations, a usage type of the time domain resources as recited in the context of claim 14. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 6-9, 11-13, 16-18, 20 and 29 depend from claims 1, 14 and 23 are allowed since they depend from allowable claims 1, 14 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/13/2021